Case 7:15-cv-09274-NSR-AEK Document 112 Filed 08/18/21 Page 1of1

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer’s Direct Dial: (212) 416-8973

August 13, 2021

BY ECF
The Honorable Nelson S. Roman
United States District Judge

300 Quarropas Street
White Plains, New York 10601 ELECTRONICALLY FILED

DOC #:
Re: Peters v Huttel et al, SDNY 15 Civ. 9274 (NSR) DATE FILED: 08/16/2021

USDC SDNY
DOCUMENT

 

Dear Judge Roman:

This Office represents defendants Correction Officer (“CO”) Daniel Huttel, CO Jeffrey
Erns, and Sergeant Duane Malark (“Defendants”) in the above-referenced action filed by pro se
plaintiff Tyrone Peters. I write to respectfully request leave to file under seal an exhibit to my
declaration in support of the Defendants’ motion in limine.

During his deposition on March 29, 2017, Plaintiff requested that portions of his
transcript be designated confidential. Therefore, I am respectfully requesting leave to file the
excerpt of his deposition transcript under seal to maintain the confidentiality pursuant to
Plaintiffs request.

Thank you for your consideration to the application herein.

MEM0O.ENDORSED

Respectfully submitted,

/S Brendan M. Horan

Brendan M. Horan
Defendants' application is GRANTED. The transcript shall Assistant Attorney General
be filed under seal. The Clerk of the Court is directed to Brendan.Horan@ag.ny.gov
mail a copy of this endorsement to pro se Plaintiff and
show proof of service on the docket.

SO ORDERED:

Dated: August 16, 2021 ott ;
White Plains, NY 2 or

Fs e
i ~
‘ a

ven ent

NELSON S. ROMAN
United States District Judge

ort

 
